Citation Nr: 1042060	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  04-42 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Entitlement to service connection for residuals of a perforated 
right ear drum, to include hearing loss and tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J Fussell




INTRODUCTION

The Veteran served on active duty from November 1965 to November 
1967.  He served in the Republic of South Vietnam.  

These matters come to the Board of Veterans' Appeals (Board) on 
appeal from a May 2004 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York.  

The Board remanded the claims for service connection for 
posttraumatic stress disorder (PTSD) and service connection for 
residuals of a perforated right ear drum for further development 
in February 2008.  

An August 2010 rating decision granted service connection for 
PTSD and assigned an initial 30 percent disability rating, both 
effective December 29, 2006.  
This grant of service connection is a complete grant of the 
benefit sought on appeal and, thus, that matter is no longer 
before the Board.  As there is no jurisdiction conferring Notice 
of Disagreement (NOD) as to the downstream elements of effective 
date or compensation level, no such issue is now in appellate 
status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

The case has now been returned for further appellate 
consideration.  


FINDINGS OF FACT

The Veteran had a perforated right tympanic membrane (ear drum) 
during service as a result of otitis media but chronic residuals 
of an inservice perforation of the right ear drum, to include 
hearing loss and tinnitus, are not shown to be related to 
inservice otitis media or inservice noise exposure or any other 
incident of military service.  




CONCLUSION OF LAW

Chronic residuals of a perforated right ear drum, to include 
hearing loss and tinnitus, were not incurred in or aggravated 
during active service, and a sensorineural hearing loss did not 
manifest within one year of service discharge.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a claimant 
in developing information and evidence necessary to substantiate 
a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159. 

Duty to Notify

When a complete or substantially complete application for 
benefits is received, VA will notify the claimant of: (1) any 
information and medical or lay evidence needed to substantiate 
the claim, and (2) what portion thereof VA will obtain, and (3) 
what portion the claimant is to provide (Type One, Type Two, and 
Type Three, respectively).  38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b); see Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice was intended to be provided before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

A review of the record shows the Veteran was provided with pre-
adjudication VCAA notice by letter, dated in March 2004.  He was 
notified of the evidence needed to substantiate a claim of 
service connection, namely, evidence of an injury, disease, or 
event causing an injury or disease during service; evidence of 
current disability; and evidence of a relationship between the 
current disability and the injury, disease, or event causing an 
injury or disease during service.  He was also notified that VA 
would obtain service records, VA records, and records from other 
Federal agencies, and that he could submit private medical 
records or authorize VA to obtaining private medical records on 
his behalf.  

By RO letter of March 2008, pursuant to the February 2008 Board 
remand, the Veteran was informed of the law governing the award 
of effective dates and disability ratings in compliance with the 
holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  This 
was after the initial denial of service connection for residuals 
of a perforation of the right ear drum.  However, an error in 
failing to afford a preadjudication notice (timing-of-notice 
error) can be cured by notification followed by readjudication.  
See Mayfield v. Nicholson, 499 F.3d at 1323-24; Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006); Pelegrini v. Principi, 
18 Vet. App. 112, 122-24 (2004).  

In this case the notification was prior to readjudication of the 
claim in the Supplemental Statement of the Case (SSOC) dated in 
August 2010.  An SSOC constitutes a readjudication of a claim, 
even if it states that it is not a decision on the appeal. 
Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006); affm'd 
Mayfield v. Nicholson, 499 F.3d 1317 (Fed.Cir. 2007) (an SSOC 
serves as a readjudication decision); see also Prickett, 20 Vet. 
App. at 377-78.  Moreover, as the claim of service connection is 
denied, there is no effective date or disability rating to be 
assigned and, so, there can be no possibility of any prejudice to 
the Veteran with respect to any defect in the VCAA notice 
required under Dingess at 19 Vet. App. 473.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

As for content of the VCAA notice, the documents substantially 
comply with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence), of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); and, of Pelegrini, supra (38 C.F.R. § 3.159 notice); and 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the 
five elements of a service connection claim), aff'd Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of the 
claims. 

The VCAA duty to assist a Veteran in obtaining evidence is 
predicated on the requirement that the Veteran provide sufficient 
information to identify the relevant records.  38 U.S.C.A. 
§ 5103A(b)(1).  There is no suggestion in the record that there 
are any relevant private clinical records.  Also, he declined the 
opportunity to testify in support of his claim.  The RO has 
obtained the Veteran's service treatment records and VA treatment 
records.  

Substantial, rather than absolute or strict, remand compliance is 
the appropriate standard for determining remand compliance under 
Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. 
App. 141 (1999); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

Here, the Veteran was provided with the required notice under 
Dingess, Id., and was provided with a VA examination as requested 
in the February 2008 Board remand but unfortunately a negative 
opinion was obtained.  Generally see McLendon v. Nicholson, 20 
Vet. App. 79, 81 - 85 (2006). 

Accordingly, the Board finds that there has been substantial 
compliance with the February 2008 Board remand. 

As there is no indication that the Veteran was unaware of what 
was needed for claim substantiation nor any indication of the 
existence of additional evidence for claim substantiation, the 
Board concludes that there has been full VCAA compliance.  

Background

Induction examination July 1965 revealed no pertinent 
abnormality.  On the audiological evaluation the Veteran's pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
(10)
0 (10)
Not 
tested
0( 5)
LEFT
0 (15)
(10)
0 (10)
Not 
tested
0 (5)

Prior to October 31, 1967, service department audiometric tests 
were in "ASA" units.  The figures in parentheses represent the 
conversion to the current "ISO" units, which is the standard 
used in 38 C.F.R. § 3.385.  

In August 1967 the Veteran had a perforated right tympanic 
membrane and "chronic" otitis media was present.  When treated 
at the ear clinic that same day it was noted that the otitis 
media was "acute" in the right ear.  He was given antibiotics.  
Later in August 1967 it was noted that the perforation had healed 
but the tympanic membrane was retracted.  In September 1967 the 
perforation was noted to be closed but there was scarring of the 
tympanic membrane but otherwise the ear was within normal limits.  
He was to continue his medication until the infection was gone 
and then to return for more if needed.  

On examination for service discharge in September 1967 no 
pertinent abnormality was found.  On the audiological evaluation 
the Veteran's pure tone thresholds, in decibels, were as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
15 (30)
15 (25)
15 (25)
Not 
Tested
15 (20)
LEFT
15 (30)
15 (25)
15 (25)
Not 
Tested
15 (20)

Prior to October 31, 1967, service department audiometric tests 
were in "ASA" units.  The figures in parentheses represent the 
conversion to the current "ISO" units, which is the standard 
used in 38 C.F.R. § 3.385.  

In an adjunct medical history questionnaire the Veteran reported 
having or having ear, nose or throat trouble as well as running 
ears but reported not having or having had hearing loss.  It was 
noted that he had had otitis media with a ruptured tympanic 
membrane one month ago and was undergoing treatment.  

VA clinical records show that in February 1986, as part of an 
Agent Orange Protocol Evaluation, the Veteran related having had 
a perforated tympanic membrane during service.  He now worked as 
a construction worker.  He had had left parotid gland surgery 6 
years ago.  He denied having any specific difficulty with his 
hearing but stated that he had some hearing difficulty in crowds 
and with background noise.  He claimed a history of noise 
exposure from construction trades.  Test data showed a mild to 
moderate sensorineural hearing loss from 6000 to 8000 Hertz in 
the right ear but left ear findings were all within normal limits 
and both ears showed excellent speech discrimination.  He was 
advised that at present there were no specific difficulties noted 
with his hearing.  He was informed that if he felt that his 
difficulties with his hearing were due to his military service he 
could file a claim for compensation. 

VA clinical records show that in January 1992 it was observed 
that the Veteran had noticed diminished hearing and constant 
tinnitus in both ears for approximately the last year.  He still 
had noise exposure from construction.  It was noted that he had 
had a parotid gland tumor removed in 1979 at the Cleveland 
Clinic, which had been found to be benign and he had had no 
further problems from it.  Current test data showed a mild 
hearing loss in the left ear at 8000 Hertz and a mild to moderate 
hearing loss in the right ear from 4000 to 8000 Hertz.  Word 
recognition was excellent, bilaterally.  The hearing loss was 
noted to be "cochlear." 

Records in April 2004 from a Vet Center, concerning PTSD, state 
that the Veteran had a partial hearing loss.  

VA outpatient treatment (VAOPT) records show that in December 
2006 it was noted that after service the Veteran had worked in 
construction for 30 years.  On audiological consultation in March 
2008 he reported having had bilateral perforations due to otitis 
media during service.  He now felt that both tympanic membranes 
were perforated.  During service he had worked on a flight line 
for about one year.  He reported that over the last few years he 
had had a steady decline in his hearing acuity and had a lot of 
difficulty hearing in the presence of competing noise.  He had a 
history of excessive noise exposure due to construction work for 
30 years.  Even though retired, he still worked recreationally 
around noise, mowing a lawn and using wood working equipment.  
Constant bilateral tinnitus was reported, with the onset 
reportedly being a few years after discharge from service but 
having worsened in the last few years.  Current tympanometry 
testing revealed his tympanic membranes were intact, bilaterally.  
Audiometric testing revealed a moderate sloping sensorineural 
hearing loss.  Hearing amplification was recommended, and hearing 
aids were issued the next month.  

In March 2008 the Veteran wrote, in response for more information 
concerning PTSD stressors, that in Vietnam he had been a sheet 
metal repairman on a variety of aircraft, including helicopters. 

On VA audiometry testing in April 2010, pursuant to the February 
2008 Board remand, the Veteran's claim file was reviewed.  He 
complained of constant bilateral tinnitus and reported difficulty 
hearing in groups and when there was background noise.  He now 
used hearing aids, bilaterally.  He had an extensive history of 
service-related noise exposure as a sheet metal worker and noise 
exposure following service discharge from the construction 
trades.  He had had tinnitus for many years but was unsure 
whether its onset was during his military service.  He had had a 
diagnosis of a perforated tympanic membrane but no otology issues 
since then, i.e., his military service.   

On the audiological evaluation the Veteran's pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
40
45
65
LEFT
30
30
35
40
60

The results of testing were a mild to severe sensorineural 
hearing loss in the right ear from 500 to 8000 Hertz and a mild 
to moderately severe sensorineural hearing loss in the left ear 
from 500 to 8000 Hertz.  Tympanometry was unremarkable.  Tracing 
of the right ear suggested scarring of the tympanic membrane.  
The diagnoses were a bilateral sensorineural hearing loss and a 
history of bilateral tinnitus.  The examiner opined that it was 
at least as likely as not that the claimed tinnitus was 
associated with the sensorineural hearing loss.  The service 
treatment records revealed that the tympanic membrane perforation 
was healed prior to discharge from service.  It was therefore not 
at least as likely as not that the hearing loss and tinnitus were 
associated with noise exposure or the right tympanic membrane 
perforation which occurred on active duty.  

Principles of Service Connection

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  A showing of inservice 
chronic disease requires evidence of (1) a sufficient combination 
of manifestations for disease identification, and (2) sufficient 
observation to establish chronicity at the time, as distinguished 
from merely isolated findings or a diagnosis including the word 
"chronic."  A showing of continuity of symptoms is not required 
when disease identity is established but is required when 
inservice chronicity is not adequately supported or when an 
inservice diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b).  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Certain conditions, such as a sensorineural hearing loss, will be 
presumed to have been incurred in service if manifested to a 
compensable degree within 1 year after service.  38 U.S.C.A. 
§ 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection requires that there be (1) medical evidence of 
a current disability, (2) medical or lay evidence of in-service 
incurrence or aggravation of an injury, and (3) medical evidence 
of a nexus between the claimed in-service injury and the present 
disability.  Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007). If 
some of these elements cannot be established, a veteran can 
instead establish continuity of symptomatology. 38 C.F.R. 
§ 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To 
establish continuity of symptomatology requires a show "(1) that 
a condition was 'noted' during service, (2) evidence of 
postservice continuity of the same symptomatology, and (3) 
medical or lay evidence of a nexus between the present disability 
and the postservice symptomatology."  Barr, 21 Vet. App. at 307.  

The Board must find whether the preponderance of the evidence is 
against the claim.  If so, it is denied, but if the preponderance 
supports the claim or the evidence is in equal balance, the claim 
is allowed.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 
274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 38 C.F.R. § 3.102.  If 
the Board determines that the preponderance of the evidence is 
against the claim, it has necessarily found that the evidence is 
not in approximate balance, and the benefit of the doubt rule is 
not applicable.  Ortiz, 274 F.3d at 1365. 

Analysis

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies of 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of these frequencies are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  

It is undisputed that the Veteran was treated for a perforated 
right tympanic membrane during active service which was the 
result of an infection of otitis media which was treated with 
antibiotics.  Also, the Board does not dispute that the Veteran 
was exposed to loud noises in performing his duties during his 
active service.  Nevertheless, audiometric testing at both 
service entrance and at service discharge did not reveal a 
hearing loss by VA standards.  

It is also clear that the Veteran now has some residual scarring 
of the right tympanic membrane and that he also has a bilateral 
sensorineural hearing loss and bilateral tinnitus.  The question 
remains as to whether the bilateral sensorineural hearing loss 
and bilateral tinnitus are due to the inservice perforated right 
tympanic membrane or exposure to loud noises.  This can be shown 
by establishing continuity of symptomatology.  

The Board must assess the competency and credibility of the 
Veteran's lay statements regarding continuous postservice 
symptomatology.  As to this, a layperson is generally not capable 
of opining on matters requiring medical knowledge.  Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998); see also 38 C.F.R. 
§ 3.159(a)(1) and (2) defining, respectively, competent medical 
and lay evidence.  Where the determinative issue involves 
causation or a diagnosis, there must be competent evidence and, 
generally, lay statements are not competent evidence.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  However, lay evidence can be 
competent to establish a diagnosis when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), or (2) the layperson is reporting a contemporaneous medical 
diagnosis (but see Robinette v. Brown, 8 Vet. App. 69, 77 (1995) 
when the underlying medical nature of evidence has been 
significantly diluted, as in the connection between a lay account 
of past medical information, and filtered through layman's 
sensibilities, such evidence is too attenuated and inherently 
unreliable to constitute medical evidence) or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007).  However, information simply recorded by a 
medical examiner and unenhanced by any additional medical 
comment, and thus not adding any medico-evidentiary value to the 
lay history through medical expertise, does not constitute 
competent medical evidence.  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995). 

In the first circumstance, there is a two-step analysis, the 
first step is the analysis of the competence of the evidence and 
the second is an analysis of the credibility.  Robinson v. 
Shinseki, 2008-7096 (Fed. Cir. March 3, 2009) (not selected for 
publication); 312 Fed.Appx. 336, 2009 WL 524737 (C.A.Fed.).  

In the first step, competency of lay evidence, it must be 
determined whether the disability is simple and capable of lay 
observation, if so, then lay evidence thereof is not a medical 
determination requiring medical evidence; rather, it can be 
established by competent lay evidence.  Jandreau, Id.; Barr v. 
Nicholson, 21 Vet. App. 303, 310 (2007); see 38 C.F.R. 
§ 3.159(a)(2).  If not, then competent medical evidence is 
required.  If lay evidence is competent, then the second step is 
to assess credibility by weighing the pertinent lay evidence 
against the other evidence-including inservice records 
documenting inservice injury or disability, if any.  Robinson, 
Id.  The credibility of lay statements may not be refuted solely 
by the absence of corroborating medical evidence, but this is a 
factor.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006) (lay evidence concerning continuity of symptoms after 
service, if credible, may be competent, regardless of the lack of 
contemporaneous medical evidence).  Other factors are the lapse 
of time in recollecting events attested to, prior conflicting 
statements, consistency with other statements and evidence, 
internal consistency, facial plausibility, bias, self-interest, 
the earliest time at which corroborating lay or medical evidence 
is first shown, and statements given during treatment (which are 
usually given greater probative weight, particularly if close in 
time to the onset thereof).  

The recent VA examiner opined that the current bilateral hearing 
loss and bilateral tinnitus are unrelated to the Veteran's 
inservice perforated right tympanic membrane, which was due to 
otitis media, and inservice exposure to loud noises.  The 
unstated premise of this opinion was the absence of inservice 
evidence of chronic hearing loss or tinnitus and to the passage 
of time without corroborating evidence of pathology.  As noted 
above, the absence of corroborating medical evidence of 
continuous postservice symptoms is only one factor, and may not 
be the determinative factor, in assessing credibility.  

With respect to the Veteran's complaints, first elicited many 
years after service discharge, of having had either hearing loss 
or tinnitus as establishing continuity of symptomatology and, 
thus, a nexus between current hearing loss and the current 
tinnitus, his military service, a layperson is competent to 
testify as to observable symptoms.  Falzone v. Brown, 8 Vet. 
App. 398, 405 (1995).  However, while competent to testify to 
such symptoms personally experienced during or after military 
service, a layperson is generally not competent to testify that 
what was experienced inservice caused disability which was not 
clinically shown to have manifested until years after service, 
particularly in light the absence of intervening symptoms.  See 
Clyburn v. West, 12 Vet. App. 296, 301 (1999).  A lay person is 
not qualified to render a medical opinion as to diagnosis or 
medical causation.  Moray v. Brown, 5 Vet. App. 211, 214 (1993).  
A diagnosis requires the application of medical expertise to 
facts, including a description of history and symptoms.  Clemons 
v. Shinseki, 23 Vet. App. 1, 4 - 5 (2009).  Therefore, competent 
medical evidence is necessary to establish this nexus.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also Savage v. 
Gober, 10 Vet. App. 488 (1997) (where the disability is of the 
type as to which lay observation is not competent to identify its 
existence, medical evidence, and not simply a showing of 
continuity of symptoms, is needed to provide a nexus between the 
veteran's in-service symptoms and the currently diagnosed 
disabilities).  

This is particularly true in this case when the Veteran was 
advised in 1986 that he could file a claim if he felt that his 
hearing loss was of service origin.  And this, even though at 
that time he was advised that he had no specific difficulties 
with his hearing despite a high frequency hearing loss, at 6000 
and 8000 Hertz only in the right ear, which are frequencies 
higher than those considered for determining for VA purposes 
whether a hearing loss exists.  However, he did not file a claim 
at that time.  It was only in 1992 that his hearing loss in each 
ear was noted to be "cochlear," and thus sensorineural in 
nature and bilateral.  The loss in the right ear was at 4000 
Hertz, a frequency considered for determining for VA purposes 
whether a hearing loss exists, but the hearing in the left ear 
was limited to a frequency of 8000 Hertz, above that which is 
considered to determine a hearing loss for VA standards.  Even in 
1992 the Veteran reported having noticed, for the first time, 
tinnitus in approximately the last year.  In other words, even in 
1992 the Veteran still did not attribute either hearing loss or 
tinnitus to his military service.  

On the other hand, the October 2006 VAOPT record notes that the 
Veteran incorrectly related a history of having had a bilateral 
otitis media infection during service but also related, as he had 
as early as 1986, a history of postservice noise exposure.  In 
March 2008 he related that his tinnitus began several years after 
his service discharge but, on the other hand, on the 2010 VA 
examination he was unsure if the tinnitus had begun during 
service.  

Given the inconsistent histories related by the Veteran, little 
probative value can be given to his statements and histories 
related for clinical reasons, for the purpose of establishing 
continuity of symptomatology.  Also, the Board observes that the 
Veteran offers no rationale for why a perforation of the right 
tympanic membrane during service would cause a hearing loss or 
tinnitus in both ears, i.e., including the left ear which was 
unaffected by otitis media during service. 

As to the second and third circumstances, delineated in Jandreau, 
Id., when lay evidence may establish a diagnosis, the Veteran has 
not reported that was given a diagnosis during service of either 
hearing loss or tinnitus, or a diagnosis within one year of 
service discharge in 1967 of hearing loss or tinnitus (the 2nd 
circumstance under Jandreau) nor has he described symptoms 
supported by a later diagnosis of inservice incurrence of hearing 
loss or tinnitus, or manifestation of a sensorineural hearing 
loss within the first postservice year, by a medical professional 
(the 3rd circumstance under Jandreau).  

Also, the recent VA examiner opined that the Veteran's current 
hearing loss and tinnitus are less likely as not associated with 
either inservice noise exposure or right tympanic membrane 
perforation (which was due to otitis media).  As to this, the 
Board must consider only independent medical evidence to support 
the findings rather than provide a medical judgment in the guise 
of a Board opinion.  Colvin v. Derwinski, 1 Vet. App. 171, 172 
(1991).  Here, there is no other medical opinion addressing the 
question of the etiology of the Veteran's current hearing loss 
and tinnitus.  

Thus, the Board concludes that the Veteran's current bilateral 
hearing loss and bilateral tinnitus, are not of service origin 
and that a sensorineural hearing loss, bilaterally, is not shown 
until many years after discharge from his military service in 
1967, and that neither hearing loss or tinnitus is shown to be in 
any way related to the Veteran's period of military service. 

Accordingly, service connection for residuals of a perforated 
right ear drum, to include hearing loss and tinnitus, is not 
warranted.  Since, for these reasons, the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt doctrine 
does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for residuals of a perforated right ear drum, 
to include hearing loss and tinnitus, is denied.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


